Citation Nr: 0826264	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  01-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right arm, shoulder, and upper back, to include as secondary 
to service-connected left upper extremity disability. 
 
2.  Entitlement to an effective date earlier than June 15, 
2000 for the grant of a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION
Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, and from May 1971 to August 1989.

This appeal to the Department of Veterans Affairs (VA) Board 
of Veterans' Appeals (Board) arises from VA rating decisions 
in February 1997 and January 2001 of the VA Regional Office 
in Roanoke, Virginia that has denied entitlement to service 
connection for nerve damage of the right arm, shoulder, and 
upper back, and entitlement to an effective date earlier than 
June 15, 2000 for the grant of a total rating based on 
unemployability due to service-connected disability. 

The Board remanded this case to the RO In February 2000.

The veteran was afforded a personal hearing at the RO in 
March 2002 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.

By a decision dated June 14, 2002, the Board denied claims 
that included an earlier effective date for the grant of a 
total rating based on unemployability.  The veteran appealed 
the determinations to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the June 2002 decision 
on joint motion by the veteran-appellant and the Secretary of 
Veterans Affairs, and remanded the case to the Board for 
further development.

The Board remanded the case to the RO in July 2003.

By a decision dated in January 2005, the Board denied 
disabilities that included service connection for nerve 
damage of the right arm, shoulder, and upper back, and an 
earlier effective date for a total rating based on 
unemployability due to service-connected disability.  The 
veteran once again appealed to the Court.  In a Memorandum 
Decision dated in September 2007 and an ensuing Order dated 
in October 2007, the Court vacated the Board's January 2005 
decision as to those issues, and remanded the case to the 
Board for further consideration of those matters.  

Following review of the record, the issue entitlement to 
service connection for nerve damage of the right arm, 
shoulder, and upper back, to include as secondary to service-
connected left upper extremity disability is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  A claim for a total rating based on unemployability was 
filed in July 1996 and denied in February 1997.  It became a 
final disallowance when the veteran did not appeal that 
decision.

2.  A claim for a total rating based on unemployability was 
subsequently received on June 15, 2000.  

3.  The RO subsequently granted a total rating based on 
unemployability effective from June 15, 2000.

4.  Prior to June 15, 2000, the veteran was service connected 
for sarcoidosis evaluated as 30 percent disabling; 
psoriasis/seborrheic dermatitis (previously rated as multiple 
joint arthralgia) rated 30 percent disabling; arthralgia of 
the left elbow secondary to sarcoidosis, evaluated as 20 
percent disabling; chronic lumbosacral strain evaluated as 20 
percent disabling; granulomatous hepatitis rated 10 percent 
disabling, numbness of the lower lip secondary to biopsy 
evaluated as 10 percent disabling, depressive disorder, rated 
10 percent disabling, and post operative left fourth 
metatarsal head and neck osteotomy and residuals of left 
wrist carpal tunnel release, each rated noncompensably 
disabling.  A combined disability evaluation of 80 percent 
was in effect for service-connected disability.

5.  The evidence shows that the veteran was unemployable due 
to service connected disabilities at least one year prior to 
the claim received on June 15, 2000.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 
15, 1999 for the grant of a total rating based on 
unemployability are met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A (a) (2).  

In this case, VCAA notice is not required with respect to the 
issue of entitlement to an effective date earlier than June 
15, 2000 for a total rating based on unemployability due to 
service connected disability.  This is because it involves a 
claim that is adjudicated as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). 

Law and Regulations

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher. 38 C.F.R. § 4.16(a) (2007). 

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating. 38 C.F.R. § 4.16(b) (2007).

A claim for a total disability rating based on 
unemployability is a claim for increased compensation, and 
the effective date rules for increased compensation apply. 
See Hurd v. West, 13 Vet. App. 449 (2000).  In general, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b) (2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 
Fed.Reg. 56704 (1998).

Factual Background and Legal Analysis

A rating decision in January 2001 granted entitlement to a 
total rating based on unemployability due to service-
connected disability (hereafter, unemployability).  The RO 
assigned an effective date for that benefit of June 15, 2000, 
the date on which the veteran's VA Form 21- 8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability was received by VA.  The effective date for 
the grant of entitlement to a total rating based on 
unemployability has thus been determined to be the date of 
claim.  The veteran contends, however, that the effective 
date should be when he first filed a claim for a 
unemployability in 1996.

The record reveals that the veteran filed a claim for 
employability on a VA Form 21-8940 in July 1996.  That claim 
was denied by a rating decision in February 1997.  On March 
5, 1997, the RO mailed a letter to the veteran at his address 
of record notifying him of the rating action which had been 
taken in February 1997.  The RO's letter stated that a copy 
of the rating decision of February 1997 was enclosed.  That 
rating decision denied the veteran's claim of a total rating 
based on unemployability.  The veteran testified in March 
2002 that he did not receive the RO's letter of March 5, 
1997, and argues that because he did not receive proper 
notice, the rating decision of February 1997 is not final and 
his claim for employability has remained open since July 
1996.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that there is a presumption that 
government officials and employees have properly discharged 
their official duties and that this presumption of regularity 
may be rebutted only by clear evidence to the contrary. See 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992), citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  In the instant case, 
the presumption of regularity means that it is presumed that 
the RO mailed a letter of notification of the denial of the 
veteran's unemployability claim in March 1997, and enclosed a 
copy of the February 1997 rating decision.  

In this regard, the record reveals that in the same February 
1997 rating decision that denied the claim for 
unemployability, a number of other claims were adjudicated.  
The record shows that the veteran filed a timely notice of 
disagreement with the RO's determinations on two increased 
rating issues.  On VA Form 21-4138, Statement in Support of 
Claim received on March 13, 1997, the veteran wrote, in part, 
"Please accept this statement as a 'notice of disagreement' 
with your rating decision of 2/24/97 - specifically with your 
description and continued rating at 10 % for 
psoriasis/seborrheic dermatitis."  The veteran made no 
reference to the RO's denial of his claim for 
unemployability.  In response to the timely filed notice of 
disagreement, the RO provided a statement of the case in 
April 1997 which addressed the two increased rating issues 
which were the subject of the notice of disagreement.  The 
veteran did not file a notice of disagreement with the 
February 1997 denial of entitlement to a total rating based 
on unemployability within one year of March 5, 1997, the date 
of the RO notification to him denying entitlement to 
unemployability.  

The veteran's representative has advanced a number of 
arguments in support of the position that the presumption of 
regularity has been rebutted, and as such, that the veteran 
did not receive notification of the February 1997 
unemployability determination.  In addition to testimony in 
March 2002 that the appellant had not received notification 
of the February 1997 denial of the claim, an affidavit was 
signed by V.C. who attended the March 2002 hearing.  She 
stated that the undersigned Veterans Law Judge told her after 
the hearing that he did not see the notification letter in 
the claims file.  The Board finds, however, that these 
statements by the veteran and V.C. do not rebut the 
presumption of regularity because the March 1997 notification 
letter is of record, and the veteran's March 1997 notice of 
disagreement to actions taken in the February rating action 
shows that he actually received the notification letter and 
the enclosed copy of the rating decision.

The appellant's representative argues that the veteran's 
pattern of appealing RO denials of his claims shows that he 
would have disagreed with the denial of his claim for 
unemployability had he received notification of the denial.  
It is also averred that the RO did not appropriately process 
all of the veteran's claims and statements over the years 
which shows that the RO did not notify the veteran of the 
February 1997 denial of entitlement to employability.  The 
Board finds this argument to be specious.  The veteran did 
not appeal a rating decision by the RO in March 1990 which 
adjudicated multiple service connection claims.  Moreover, 
these arguments are without merit because it is clearly shown 
that the appellant received notification of the February 1997 
rating decision as evidenced by his notice of disagreement 
with other claims decided at that time.  The Board finds that 
the veteran's reference in his March 13, 1997 notice of 
disagreement with RO decisions in the rating action of 
February 1997 clearly shows that it is more likely than not 
that he did in fact receive a copy of the February 1997 
rating decision in which the claim for a total rating based 
on unemployability was denied.

The Board thus finds that the presumption of regularity is 
not been rebutted.  Therefore, the rating decision of 
February 1997 which denied the veteran's first claim for a 
total rating based on unemployability is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007).  That being the case, the 
Board finds that the veteran's claim for unemployability 
filed on July 18, 1996 is not pending, but is rather a prior 
final disallowance.  The Board thus concludes that the proper 
date of the claim for a total rating based on unemployability 
was the one filed on June 15, 2000.

The issue for consideration thus becomes whether under the 
applicable regulation, there is entitlement to an effective 
date for the grant of unemployability prior to the date of 
the claim received on June 15, 2000.  An effective date 
earlier than the date of claim would ensue in the event that 
it was factually ascertainable that the veteran was unable to 
obtain or retain substantially gainful employment by reason 
of service connected disability, provided that he filed a 
claim of entitlement to unemployability within one year of 
that finding. See 38 C.F.R. § 4.16 (2007).  The Board 
concludes that these conditions were met.  

Private clinical records dating from 1998 through 2000 
indicate that the appellant had become disabled an would not 
be able to return to work because of disabilities that 
included extensive multi-organ sarcoidosis, debilitating 
degenerative joint disease affecting the knees, elbows and 
lumbar spine and psoriasis, all of which are service 
connected.  In this regard, the Board finds that while the 
final disallowance of the claim received in 1996 bars 
consideration of the clinical evidence received prior to June 
15, 1999 by operation of law, it is factually ascertainable 
that the appellant was unemployable by reason of service-
connected disability a year prior to receipt of his 
application for unemployability received on June 15, 2000.  
The Board therefore concludes that an effective date of June 
15, 1999, but no earlier, for the grant of a total rating 
based on individual unemployability is warranted. 38 C.F.R. 
§ 3.400 (2007).  As there is no legal basis upon which to 
award an even earlier effective date, the veteran's claim of 
entitlement to an effective date earlier than June 15, 1999 
must be denied as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the Board should deny the claim based on a 
lack of legal merit).


ORDER

Entitlement to an effective date of June 15, 1999 for a total 
rating based on unemployability is granted subject to 
controlling regulations governing the payment of monetary 
awards.


REMAND

In its September 2007 Memorandum Decision, the United States 
Court of Appeals for Veterans Claims essentially found that 
the Board's decision did not provide an adequate statement of 
the reasons and bases for the denial of the claim of service 
connection for nerve damage of the right arm, shoulder, and 
upper back.  It was pointed out that the Board essentially 
limited its discussions to a March 2000 private medical 
report and a February 2004 VA examination, and concluded that 
the appellant had not submitted or identified any medical 
evidence or a diagnosis of nerve damage of the right arm, 
shoulder and back.  The Court stated that contrary to the 
Board's finding, the record appeared to be "replete" with 
references to treatment for neurological symptoms affecting 
the right arm, and specific instances were cited.  The Court 
also noted that the Board also failed to discuss the entirety 
of the March 2000 examination report.

In the regard, the Board has re-reviewed the record, in 
particular, the VA examination in February 2004.  The 
examiner did not indicate that the claims folder was 
available for review.  It is shown that an assessment was 
made that there was no evidence of cervical radiculopathy or 
any current nerve damage affecting the right arm by clinical 
evaluation only.  The examiner stated that there was no 
recent electromyogram (EMG) to review, and that to officially 
make a diagnosis, a current EMG was needed.  It is not shown 
that this was accomplished.  Under the circumstances, the 
Board is of the opinion that a special VA neurological 
examination, to include appropriate testing and a medical 
opinion, is warranted. 

Service connection may be granted for a disability that is 
proximately due to or the result of an established service- 
connected disorder. 38 C.F.R. § 3.310 (2007).  This includes 
disability made chronically worse by service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board noted that in the appellant's notice of 
disagreement dated in October 2001, he claimed that nerve 
damage of the right arm, shoulder, and upper back was related 
to service-connected left upper extremity disability.  It is 
not shown that this aspect of the claim has been properly 
addressed.  The Board also observes that the VA examination 
in 2004 did not consider whether or not the veteran's claimed 
nerve damage of the right extremity, shoulder and back was 
proximately due to or had been made chronically worse by the 
service-connected left arm disability.  Therefore, the 
neurological examination will also address these questions.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim on appeal, 
to include as secondary to 
service-connected disability.  

2.  The veteran should be 
scheduled for examination by a VA 
neurologist.  All indicated tests 
and studies should be performed, 
and clinical findings should be 
reported in detail and correlated 
to a specific diagnosis and 
etiology.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  The 
examination report should include 
a discussion of the veteran's 
documented medical history and 
assertions, etc.  

Based on a thorough review of the 
record and clinical evidence, the 
examiner is requested to provide 
an opinion with supporting 
rationale as to whether it is at 
least as likely as not (50 percent 
probability or better) that the 
veteran now has a nerve disorder 
of the right arm, shoulder, and 
upper back a) that dates back to 
service, b) or is secondary to 
service-connected left upper 
extremity neurologic disability, 
and/or c) or whether the right 
arm, shoulder and upper back have 
been made chronically worse by the 
service-connected left extremity 
neurologic disorder.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability of 
the right knee resulting from 
aggravation by the left knee.  The 
report of the examination should 
be presented in a narrative 
format.  

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he does not report for 
the evaluation, this fact should 
be noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinion.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction.  
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issue on appeal, to include on the 
basis of secondary service 
connection.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


